NUMBER 13-08-161-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG

 

IN RE: PROGRESO INDEPENDENT SCHOOL DISTRICT
 
 
On Petition for Writ of Mandamus and
Motion for Emergency Stay
 

MEMORANDUM OPINION


Before Justices Yañez, Rodriguez and Vela

Memorandum Opinion Per Curiam

 
	Relator, Progreso Independent School District, filed a petition for writ of mandamus
in the above cause on March 28, 2008, in which it alleges that respondent, The Honorable
Leticia Lopez, Presiding Judge of the 389th Judicial District Court of Hidalgo County,
Texas, abused her discretion by issuing a temporary injunction prohibiting Progreso
Independent School District from omitting the name of Eleazar Perez, Jr., as a candidate
for Trustee, Place 3, of the District, from the election ballot for the May 10, 2008 election. 
In addition to the petition for writ of mandamus, relator filed a motion for emergency stay
asking the Court to order a stay of the March 28, 2008 order pending a decision on the
merits of the petition for writ of mandamus.  This Court requested  the real party in interest,
Eleazar Perez, Jr., to file a response no later than 2:00 p.m. on March 31, 2008.  Real
party in interest filed his response on March 31, 2008.
	The Court, having examined and fully considered the petition for writ of mandamus,
motion for emergency stay, and the response to relator's petition for writ of mandamus, is
of the opinion that relator has not shown itself entitled to the relief sought and the petition
for writ of mandamus should be denied.  In addition, the relator's motion for emergency
relief is denied.
	The relator's petition for writ of mandamus is hereby DENIED.  See Tex. R. App. P.
52.8(a).

							PER CURIAM

Memorandum Opinion delivered and
filed this 31st day of March, 2008.